Citation Nr: 0102157	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  93-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for Charcot-Marie-Tooth 
syndrome.

4.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability(ies).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. E. A. McCracken, M.D., and Col. [redacted]
INTRODUCTION

The appellant is a combat-decorated veteran of World War II; 
he served on active duty in the Army Air Force from February 
1943 to September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1991 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The procedural history of this 
case has been thoroughly set forth in the Board's remand of 
February 1999.


FINDINGS OF FACT

1.  The appellant engaged in combat with the enemy during his 
World War II-era active duty military service.

2.  The appellant injured his back and ankles when his B-24 
bomber crash landed in Spinazzola, Italy, on May 5, 1944.

3.  Statements from lay witnesses who knew the appellant 
before and after his military service reflect that he had 
difficulties with his back, ankles and the Charcot-Marie-
Tooth syndrome in the immediate years after service.

4.  Statements from the appellant's treating physicians 
reflect their opinion that the problems with his back and 
ankles as well as the progressively worsening nature of his 
hereditary Charcot-Marie-Tooth syndrome treated in the years 
after service were directly related to the injuries he 
sustained in the May 1944 B-24 crash.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d) (2000).

2.  A bilateral ankle disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(d) (2000).

3.  Charcot-Marie-Tooth syndrome was aggravated during 
service.  38 U.S.C.A. §§ 1153, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.304(d), 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant served on active duty in the United States Army 
Air Force during World War II, from February 1943 to 
September 1945.  His service records indicate that he was a 
tail gunner on a B-24 "Liberator" bomber aircraft in the 
763rd Bombardment Squadron, 460th Bomb Group, and he 
participated in over 50 combat missions in the European 
Theater of Operations.  These records also indicate that he 
was awarded the Distinguished Flying Cross for shooting down 
two German fighters.  His service medical records indicate 
that he was treated in May 1943 for complaints of painful 
arches, for which he was given arch supports, but these 
records are otherwise negative for any complaints or 
treatment for a back or ankle injury.

Notwithstanding the above, in connection with prior claims 
filed in 1946 and 1963 as well as the current appeal, the 
appellant has related an account of injuring his back and 
ankles when his B-24 crash landed in Spinazzola, Italy, on 
May 5, 1944.  On that date, the bomber was returning from a 
mission over the Ploesti oil fields in Romania, during which 
it received heavy flak damage, when the pilot lost control of 
the bomber during the landing cycle, causing it to slid off 
the runway and land nose-down.  As a result, the appellant 
was forced to bail out from his position towards the rear of 
the aircraft by jumping from approximately 15-20 feet to the 
ground.  While there are no medical records to corroborate 
his account of this incident, the record on appeal shows that 
the appellant has consistently over the years related that he 
injured his back and ankles as a result of this jump.  He 
stated that his sprained both of his ankles, for which he was 
treated in a base infirmary with ankle wraps, and that he 
felt pain in his lower back soon after the incident.  In 
addition, the appellant has submitted several lay statements, 
including supporting diary excerpts, from his former B-24 
crewmembers, each of whom attested to the pertinent facts, 
i.e., that the bomber crashed landed on May 4, 1944, just as 
the appellant described, and that he did indeed jump from the 
plane, injured his back, and required medical treatment.  
Further, the record reflects that his wife (whom he married in 
1943) provided sworn testimony to the fact that he injured 
himself as he claimed that that his gait/walking problems 
related to the hereditary Charcot-Marie-Tooth syndrome got 
progressively worse following the May 1944 accident.

Medical records associated with the claims file in connection 
with prior claims included the reports of Dr. R. D. Dickins, 
Jr., M.D., dated in 1980 and 1981.  In these reports, Dr. 
Dickins related that he had seen the appellant for back pain 
that had started two months previously when he attempted to 
pick up a large catalog.  Dr. Dickins opined that the 
appellant probably had a sacroiliac strain and lumbar nerve 
root compression syndrome, as well as a form of hereditary 
neuropathy.  X-rays later showed that the appellant had mild 
lumbar scoliosis.  Dr. Dickins also reported that some of his 
findings were suggestive of nerve root irritation secondary 
to a bulging or herniated disc.  In addition, Dr. Dickins' 
reports show that the appellant was diagnosed with Charcot-
Marie-Tooth disease, which Dr. Dickins felt was hereditary 
and long-standing.

In November 1981, the appellant was examined by VA for 
compensation purposes.  He again related his account of the 
B-24 crash and injuries to his back and ankles.  He also 
related how he had been having trouble with his back for 
about a year after he hurt hit lifting a heavy catalog.  The 
VA orthopedic examiner did not provide any opinions as to the 
etiology of any disorders, but based on the examination 
findings, he diagnosed the appellant with Charcot-Marie-Tooth 
syndrome, bilateral, and early degenerative joint disease of 
the lumber spine.  A VA neurologist also diagnosed the 
appellant with Charcot-Marie-Tooth syndrome in connection 
with this compensation examination.

In addition to the above, the file reflects that a statement 
dated in June 1985 from the appellant's long-time treating 
physician, Dr. E. A. McCracken, M.D., was submitted in 
support of a prior claim.  In this statement, Dr. McCracken 
stated that he had treated the appellant continuously for the 
past nine years for pain in his lower back and ankles.

The claim on appeal was filed by the appellant in July 1991.  
He related a history of treatment for his injuries in the 
post service period by Dr. J. Pearson from 1947 to 1953, by 
Dr. T. Van Dyne from 1953 to 1975, and by the aforementioned 
Dr. McCracken from 1975 to 1985.  However, the appellant 
stated that Drs. Pearson and Van Dyne were deceased and that 
he could not obtain any records of treatment from these 
physicians.  It has been established on appeal that no 
clinical treatment records from Dr. McCracken are available, 
but he submitted two additional statements in support of the 
appellant's claims and he recently testified in support of 
the claim in July 1999.  In a statement dated in September 
1992, Dr. McCracken explained that he had treated the 
appellant "from 1976 to 1985 for injuries to his back and 
ankles that he received in [a] plane[]crash in Italy while 
serving in [the] Army Air Force."  In June 1995, Dr. 
McCracken wrote another letter explaining that the appellant 
had sustained disabling injuries in an airplane crash during 
World War II, in pertinent part:

He has had back pain and leg pains which 
has [sic] progressively got worse since 
[the] accident.  The diagnosis of his 
back: Degenerative joint disease and disc 
syndrome of lumbar spine.  Based on all 
medical evidence, my medical opinion is 
that his spinal disorder which he is 
suffering [from] today had its etiology 
from injuries he recieved [sic] from 
[the] plane crash while in the service.  
[The appellant] has Charcot-Marie-Tooth 
Syndrome which was greatly aggravated 
while in [the] airforce.

Dr. McCracken reiterated all of the above-cited medical 
opinions in his sworn testimony given on July 9, 1999.

In addition, a statement dated in July 1995 from a Dr. J. D. 
Morgan, M.D., was associated with the file.  In this 
statement, Dr. Morgan indicated that he had seen the 
appellant on many occasions since 1966, and that his current 
diagnosis was spinal and ankle dysfunctions, degenerative 
joint disease, and lumbar disc syndrome.  Dr. Morgan opined 
that, "I feel this was all precipate [sic] by his injury 
during WWII.  He also has Charcot-Marie-Tooth syndrome which 
, of course is hereditary, but I think this was also 
aggravated by the injuries during WWII."

Finally, as a result of the Board's most recent remand, the 
appellant was examined by VA for compensation purposes in 
September 1999.  Based on a review of the evidence in the 
claims file, together with the results of the clinical 
examination, the examiner diagnosed the following:  Charcot-
Marie-Tooth syndrome; arthritis, traumatic, degenerative, 
right ankle; ankylosis, partial, secondary to periarticular 
fibrosis, bilateral ankles; degenerative joint disease, L5-
S1, L4-L5, with degenerative discopathy and degenerative 
joint disease, facets, bilateral; and, scoliotic curve, mild, 
convex right.  In responding to the Board's requests for 
medical opinion as to the etiology of these disorders, the 
examiner provided the following:

1.  Back Disorder - likely etiology 
degenerative discopathy, multiple levels.

Ankles - partial ankylosis secondary to 
periarticular fibrosis, right and left 
ankles secondary to Charcot-Marie-Tooth.

Right ankle - degenerative arthritis, 
origin in trauma, multiple events, 
microtrauma.

Left ankle - partial ankylosis with 
painful arc of motion.

With regard to the Charcot-Marie-Tooth 
syndrome, this condition is a chronic, 
progressive, familial, hereditary 
neurological disorder.
2.  It [is] my opinion that the Charcot-
Marie-Tooth syndrome pre-existed the 
appellant's active duty.

The VA examiner provided additional commentary with respect 
to the above, as follows:

In my opinion that due to the lack of 
strength in the stabilizing musculature 
or tendons about the ankle joint that it 
would make such an individual have an 
increased effect from a traumatic 
incident such as jumping from the plane 
from that distance.  The medical history 
would indicate that with support, his 
ankle condition recovered from the acute 
injury and he was able to return to duty 
within approximately one week.  It is 
reasonable, in my opinion, to assume that 
the microtrauma of day-to-day activity 
would be more aggravating to the ankle 
joints in a patient with Charcot-Marie-
Tooth than to patient who did not have 
this condition.  I am unable to find a 
condition that can be directly traced 
back to the time of the May 5, 1944 
incident in the ankles or in the 
patient's back.  The medical record 
suggests to the examiner that the 
patient's back was functional up until 
the incident that occurred in 1980 for 
which he saw Dr. Dickens [sic].

This patient is severely impaired as far 
as functional loss and limitation because 
of pain from his back and ankles and due 
to the gradual progression of his 
neurological disorder.

In addition to the above, VA outpatient treatment reports 
dated in 1998-99 were associated with the file.  Also, the 
record shows that the RO was notified that the Social 
Security Administration did not have any available records 
pertaining to the appellant.  Further, the record reflects 
that the appellant's representative attempted to solicit a 
medical opinion from a VA physician familiar with the 
appellant's condition, but as of the date of this decision, 
no response from this physician has been received.

Analysis

The Board is of the opinion that VA fulfilled its statutory 
duty to assist the appellant in developing the pertinent 
facts in this case.  The appellant has been provided 
examinations for the disorders in question and development 
efforts undertaken by the RO on its own initiative as well as 
those ordered by the Board in its remand decisions issued in 
connection with this appeal have rendered the record 
sufficiently complete for appellate review.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  Further, it appears that 
all of his available service medical records have been 
obtained and associated with the claims file.  Cf. Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  To this end, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Further, the appellant is not prejudiced by the Board's 
consideration of the merits of his claim since it appears 
that he has essentially advanced his appeal on such grounds 
from the onset and the RO has provided him with notice of 
applicable law and regulations governing entitlement to 
service connection.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).
Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2000).  Each disabling condition shown 
by the service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.

Alternatively, for veterans who served on active duty for 90 
days or more during a war period or after December 31, 1946, 
service connection may also be granted for certain enumerated 
chronic diseases on a presumptive basis, including arthritis, 
if manifestations related thereto are shown to be present to 
a degree of 10 percent or more within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d) 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000).

In addition to the above, the Board notes that the 
liberalizing evidentiary standards set forth under 38 
U.S.C.A. § 1154(b) (West 1991) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d) (2000), are for 
application in this case.  The appellant's military service 
extended through a period of war, and it is shown that he 
actively engaged in combat with the enemy as a tail gunner 
aboard a B-24 "Liberator" bomber during World War II.  He 
was awarded the Distinguished Flying Cross for shooting down 
two German fighters, and his records show that he 
participated in over 50 bomber missions during service.  He 
contends that he sustained injury to his back and ankles as a 
result of such combat service, as detailed above.  
Accordingly, the relative merits of this case will be 
considered under the liberalizing standards described in 
sections 1154(b) and 3.304(d).

The Board has carefully weighed all of the available evidence 
of record.  Taken as a whole, there now exists an approximate 
balance of evidence for and against the claim, which by law, 
supports a determination that the low back and bilateral 
ankle disabilities recently diagnosed on the September 1999 
VA examination had their onset during the appellant's 
military service, and that further, the type of injuries the 
appellant received in the May 1944 B-24 crash resulted in an 
aggravation of his pre-existing Charcot-Marie-Tooth syndrome, 
a hereditary condition which by all accounts of record was 
asymptomatic prior to the aforementioned airplane crash.

In his many pleadings of record and hearing testimony given 
in connection with this claim as well as prior claims, the 
appellant has consistently described how he sustained injury 
to his back and ankles in the crash landing of his B-24 
bomber on May 5, 1944.  He has added that his problems with 
the residuals of these injuries gradually got worse in the 
years after service.  In support of his claim, he submitted 
statements and diary excerpts from former crewmembers of his 
B-24, and there is also sworn hearing testimony from other 
lay witnesses who knew him before and after his military 
service, namely, his spouse and long-time friend, Col. [redacted], each of whom related in their own words their 
knowledge of the May 1944 crash and resulting injuries he 
sustained.  While these individuals are not competent to 
render medical diagnoses and opinions regarding the etiology 
of a disease or injury, they are competent under the law to 
observations of their senses (sight, sound, hearing, etc.).  
Certainly, readily observable signs such as the pain symptoms 
the appellant was suffering from pain in his back and ankles, 
as well as what his wife noticed above his progressively 
worsening gait/walking problems that is now well established 
medically as having been due to the Charcot-Marie-Tooth 
syndrome, would fall under this category.  See e.g. Falzone 
v. Brown, 8 Vet. App. 398, 405-06 (1995); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  In this regard, therefore, as all of these 
statements and hearing testimony corroborate the appellant's 
contentions of the long-term suffering he endured after 
service due to the May 1944 airplane crash, the Board finds 
such statements to be highly probative for purposes of his 
claim.

Hence, in light of the above, and although there is no record 
evidence of in-service treatment for disorders in question, 
given the fact that the Board has a heightened obligation to 
explain its reasons and bases and to consider carefully the 
benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b) because 
the appellant has established himself as a combat-veteran 
under 38 U.S.C.A. § 1154(b), the Board must accept as fact 
his contentions that he injured himself in the manner 
claimed, and that he sustained the disabilities as a direct 
result of his combat experiences.  There is simply no clear 
and convincing evidence to the contrary to rebut service 
connection of the claimed-for disorders.  38 U.S.C.A. 
§ 1154(b).  Moreover, the appellant's accounts of the 
injuries sustained in the May 1944 crash are entirely 
consistent with the circumstances and conditions of his 
military service in World War II under 38 C.F.R. § 3.303(a) 
and therefore, with consideration of the relaxed evidentiary 
standards that must be applied to the facts in this case 
under section 1154(b), his contentions and hearing testimony 
on appeal, which are well supported by the lay statements 
submitted with the claim, are deemed by the Board to be 
highly credible and probative as to the question of a medical 
nexus between his current disabilities and the trauma 
incurred in service.

The Board is of course aware that there is an apparent 
conflict in the medical evidence in this case as to the 
question of service incurrence/aggravation of the low back, 
ankles and Charcot-Marie-Tooth syndrome, as reflected by the 
medical opinions of his long-time treating physicians, Drs. 
McCracken and Morgan, compared to the findings/opinion of the 
VA examiner who examined the appellant in September 1999.  
The Board stresses that his conflict in the medical-opinion 
evidence is indeed somewhat apparent because the 
aforementioned opinion from the VA examiner in September 1999 
supported the appellant's claim to the extent that the 
examiner agreed that the kind of trauma he experienced in the 
May 1944 crash could have an increased effect given the lack 
of strength and stabilizing musculature in his ankle joints 
due to the Charcot-Marie-Tooth syndrome.  In the aspects of 
the opinion that were negative to the appellant's claim, it 
appears the VA examiner focused on the dearth of medical 
treatment evidence showing a link between the injuries 
sustained in the May 1944 crash and his current disabilities.  
Nevertheless, in a merits-based review of the claim, the 
Board finds that the appellant has now legally met the 
requirements to establish service connection for these 
disabilities.  In this regard, the clinical findings for 
these conditions noted by the post service medical evidence, 
when read together with (1) his service record, which is 
positive for combat service and a confirmed account of 
injuries sustained in a B-24 crash landing in May 1944, (2) 
his own sworn testimony regarding his combat injuries 
sustained in service, the treatment he required in the years 
soon after service from Drs. Pearson and Van Dyne, and the 
difficulties he experienced over the years since with his 
back, ankles and the neurological disorder (Charcot-Marie-
Tooth), all of which the Board finds credible in light of the 
whole evidentiary record even though corroborating records 
from long-deceased physicians are no longer available, (3) 
the lay accounts of individuals who observed the appellant's 
difficulties with his back, ankles and the Charcot-Marie-
Tooth syndrome in the immediate years after service, and (4) 
the consistently supportive opinions and/or sworn testimony 
of treating physicians who were obviously well-acquainted and 
knowledgeable of his medical condition, namely, Drs. 
McCracken and Morgan, convinces the Board that, 
notwithstanding the absence of clinical-medical proof, the 
unique facts in this case require that all reasonable doubt 
as to whether these disabilities were incurred/aggravated in 
service must be accorded to the appellant, which thereby 
establishes entitlement to service connection.  38 U.S.C.A. 
§§ 1110, 1153, 1154(b), 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.306 (2000).


ORDER

Service connection for a low back disorder is granted.

Service connection for a bilateral ankle disorder is granted.

Service connection for Charcot-Marie-Tooth syndrome is 
granted.


REMAND

In light of the Board's grant of service connection for 
disorders in question, as detailed above, the claim seeking a 
total disability rating based on individual unemployability 
due to service-connected disabilities must be readjudicated 
as a claim seeking increased disability compensation.

Accordingly, this case is REMANDED to the RO for the 
following development:

In accordance with established 
procedures, the RO should assign 
disability ratings for the disorders now 
service-connected, and thereafter, 
readjudicate the pending issue on appeal, 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disabilities, with 
consideration given to all of the 
evidence of record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



